DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to an amendment filed November 4, 2021. Claims 1-20 are pending. Claim 18 has been amended. 
Terminal Disclaimer
The terminal disclaimer filed on November 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent number 10,182,797 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Swirsky on November 17, 2021.
The application has been amended as follows: 
1. (Previously Presented) A multi-function instrument for use in a dermatological biopsy procedure comprising: 
a housing having an aperture in a base thereof, said aperture adapted to be placed on a patient's skin at a biopsy site, said housing comprising: 
an anesthetic-dispensing member; 
a biopsy sampling member configured for extracting a biopsy sample from said biopsy site; and 
an extension and retraction mechanism configured to hold said anesthetic-dispensing member and said biopsy sampling member said members laterally into alignment with said aperture for extension therethrough, to sequentially dispense an anesthetic to the selected biopsy site, and extract a biopsy sample from the biopsy site, without necessity for removal of the instrument from contact with the patient's skin.
9. (Previously Presented) A multi-function instrument for use in a dermatological biopsy procedure comprising: 
a housing having an aperture in a base thereof, said aperture adapted to be placed on a patient's skin at a biopsy site, said housing comprising: 
a biopsy sampling member configured for extracting a biopsy sample from said biopsy site; 
a wound closure member configured for closing a wound caused by said biopsy sampling member; and 
an extension and retraction mechanism configured to hold said biopsy-sampling member and said wound closure member said members laterally into alignment with said aperture for extension therethrough, to sequentially extract a biopsy sample from the biopsy site, and close said wound, without necessity for removal of the instrument from contact with the patient's skin.
18. (Currently Amended) A method for obtaining a dermatological biopsy sample from a patient's skin, comprising the steps of: 
a) 	providing a hand-held instrument having a housing with an aperture in a base thereof, said aperture adapted to be placed on a patient's skin at a biopsy site, said housing comprising: 
an anesthetic-dispensing member; 
a biopsy-sampling member; and 
an extension and retraction mechanism for said members, configured to hold said members said members laterally into alignment with said aperture for extension therethrough; 
b) 	placing said aperture of said hand-held instrument in direct contact with a selected biopsy sampling site; 
c) 	advancing said anesthetic-dispensing member through the aperture and injecting said selected biopsy site with the anesthetic; d) without removal of the instrument from the selected biopsy site, retracting the anesthetic-dispensing member from the aperture and advancing the biopsy sampling member through the aperture, and cutting a biopsy skin sample from the anesthetized biopsy site; 
e) 	without removal of the instrument from the selected biopsy site, retracting said biopsy sampling member, thereby extracting the cut biopsy sample away from the underlying tissue; and 
f) 	removing the instrument from the biopsy site, and removing the extracted biopsy sample from the instrument, 
wherein steps c), d) and e) are performed using said extension and retraction mechanism such that said members are held in offset positions relative to the aperture and are alternately moved laterally into alignment with said aperture during extension therethrough.
Allowable Subject Matter
Claims 1-20, as amended above, are allowed.
The following is an examiner’s statement of reasons for allowance:
No prior art of record teaches or fairly suggests a multi-function instrument for use with a dermatological biopsy procedure comprising, inter alia, a body comprising an opening, anesthetic dispenser, a biopsy extractor, and an actuator that allows said dispenser and extractor to be offset from said opening and laterally interchangeably moveable into alignment with the opening to sequentially release an anesthetic and extract a biopsy sample.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/           Primary Examiner, Art Unit 3791